DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on January 19, 2021 is acknowledged.  Applicant is thanked for pointing out that claim 16, was dependent upon a process claim.  Applicant is also further reminded that this application was a 371 National Stage Filing, it is the opinion of the instant Examiner, that a restriction requirement was not proper and that the same technical features are present in both the apparatus and the process,  but as applicant has not argued this point, the method claims, Group I have been withdrawn.  The restriction requirement is hereby made FINAL.   Applicant can ask for the Examiner to reconsider the restriction election requirement if there is allowable subject matter indicated by the Examiner and the Examiner will work with applicant regarding rejoining the process with the apparatus since the instant Examiner does find one to one correspondence between the process and the apparatus.  Action on the merits to the apparatus Claims 10-15 and 17-20 follows: 
Applicant’s preliminary amendment and information disclosure statement of March 23, 2020 have been fully and carefully considered.  The considered and annotated information disclosure statement has been attached to this office action.
Specification
The abstract of the disclosure is objected to because applicant has used the abstract which associated with WO 2019/074431 which includes extraneous information which is not needed such as the International Patent Classification, the Designated States, and the Figure etc.  Applicant is kindly reminded that the abstract starts on a separated sheet, sequentially paginated following the claims, in a single paragraph, between 50-150 words, and does not include legal phraseology which includes terms such as “embodiment”, “said”, “The invention”, “disclosed”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of these claims, applicant recites, “…wherein excess heat of at least one part of the apparatus is utilized in a heat demanding step of at least one other part of the apparatus.”  It is ambiguous and vague as to which part of the apparatus is of need for the extra heat.  It is not the intention of this Examiner to be obtuse, it is very much understood that pyrolysis and reforming (making syngas) are endothermic reactions 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellars et al., US Patent 8,383,871.
Sellars et al. teach the invention substantially as claimed. Sellars teaches a process and system (apparatus for) the hydrogasification of biomass to form methane. Specifically, Sellars et al. teaches hydropyrolysis of lignocellulosic biomass feed followed by catalytically enhanced reactions for the formation of methane operating at moderate temperatures.  Sellars et al. are optimizing the reaction and temperature conditions such that the reactions form methane with tar conditions.  Sellars et al. teach in the background of the invention fundamentals regarding biomass gasification and pyrolysis.  Sellars et al teach that thermochemical gasification progress includes drying of the biomass, thermal pyrolysis  of the biomass , and then reaction of pyrolysis products, at a gasifier temperature to produce a low molecular weight gaseous stream.  The temperature of reactants to achieve pyrolysis is an endothermic reaction requiring a supply of heat; the formation of synthesis gas using pyrolysis vapors is also an endothermic process.  The heat is supplied by the addition of superheated steam or from partial oxidation reactions.[Note Column 1, lines 57-67 and Column 3, lines 17-21].  Sellars teaches in Figure 1A biomass(1) is fed into a hydropyrolysis reactor (3) with a source of heat for pyrolysis(2).  Within the hydropyrolysis reactor (3) the biomass is thermally decomposed to pyrolysis vapor (6) containing non-condensable gases, vapors, and aerosols plus a solid char byproduct(5).  The Hydrogen and hydrogen plus steam (with or without CO or CO2) is used as a sweep gas(4).  Sellars et al. teach that the hydropyrolysis reaction can be optionally catalytically enhanced to increase the quantity of py-gas generated and to reduce the char generated.  The char and ash(5) are discharged from the hydropyrolysis reactor (3) and particulate removal unit(7).  The py-gas(6) exiting from the pyrolysis reactor include thermal decomposition of biopolymers within the biomass, other organic compounds (oils, triglycerides, etc.) plus water, sweep gas and aerosols.  The py-gas(6) can be treated with a sorbent and filtered.  [Note Column 10, lines 43-52 and Column 11, lines 6-58].  The pygas(6) is then sent to catalytic reactors (13) whereby the pygas is catalytically treated, the output from the catalytic treatment produces a product effluent stream which includes steam, methane, excess hydrogen with lower levels of carbon monoxide and carbon dioxide and other gases.  The gas output form the catalytic reactor(s) (13) are then preferentially cooled in a stepwise fashion using sequential gas cooling towers containing oil (14) and water(20).  The pressurized and cooled impure methane which includes hydrogen water and carbon monoxide stream (21) is separated to produce a hydrogen rich stream (29) for recycle to the process, a high purity methane produce stream (28) and methane rich waste gas stream (30).  The separation unit (27) is a pressure swing adsorption (PSA) system.  The low pressure PSA exhaust containing impure methane (30) is re-pressurized and steam reformed in reformer (31) to make at least a fraction of hydrogen needed in the process.    Sellars et al. further teach that the methane rich waste gas stream (30) is re-pressurized as required and preferentially fed to a steam reformer (31) to produce hydrogen required for the process unit (36).  Steam produced from treated condensate water (42) is preferentially used for steam reforming.  Reformer heat requirements are preferentially supplied by combustion of the char by product from fast hydropyrolysis (5,38) with air (39) producing carbon dioxide containing flue gas (40).  Reformer reactant pre-heating is preferentially performed by heat exchange with process cooling units.  Sellars further teaches that the char (5) from pyrolysis can be used for in a steam reformer to make a hydrogen fraction (4,13) needed for the production of methane.[Note Column 14, lines 40-50]
However, the applicant’s step of using char to produce synthesis gas is not performed in a no oxygen or halogen environment as claimed.
	As stated, above, Sellars et al. teach using the char for the produce of hydrogen and It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed from reading Sellars to provide an apparatus which produces hydrocarbon from biomass which includes a pyrolyzer wherein the biomass is heated to produce a pyrolyzed gas and char.  Sellars teaches separating the pyrolyzed gas and char, the pyrolysis gases are treated catalytically.  The char can be optionally gasified to make at least a fraction of the hydrogen needed for the production of methane in the process.  The concept of catalytic reaction and steam reforming of gases and from catalytic reactions of the pyrolysis gases to produce synthesis gas and the char for producing hydrogen for the reforming reactions has been fully taught and suggested by Sellars et al.  Sellars et al. do teach, suggest and provide motivation as to how to manipulate the process conditions and optimization of heat exchange between streams in order to minimize tar formation and maximize methane and/or syngas formation which includes cooling and refining.  Sellars et al. do teach the reaction and system for pyrolyzing biomass for syngas production, reactions and units for performing the reactions include the pyrolyzer, gasifier, separators and heat exchangers.  Sellars et al. in the background of the invention teach the reactions, the reaction kinetics whether the reaction is an endothermic or exothermic process, the concept of optimizing heat exchange and recycling heat exchange fluids or streams from the pyrolyzer, gasifier, and separator has been generically taught.  It is maintained that when reading Sellars et al., the level of skill in the art has been established as well as the reactions and thermodynamics and kinetics of the reactions have been established regarding the hydrogasification of biomass to methane.  Sellars et al. teach and recognize as well as provides motivation to one having ordinary skill how to manipulate the reaction enthalpies as well as to recycle and to utilize different processing stream from the pyrolyzer, gasifier, reforming reactors and separation as well as using the char from the fast pyrolyzer for supply the heat and provide a hydrogen fraction for methane production (syngas) thus rendering the invention as a whole obvious to one having ordinary skill in the art at the time the invention was made.
Conclusion
At this point in prosecution there is nothing apparent to the Examiner regarding allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 1580253 (Inumaru et al.) teach carbonization and gasification of biomass and a power generation system.  Gaia et al. teach a method for gasifying a biomass and fixed gas gasifier.  Tetzlaff teach a method and device for producing synthesis gas from biomass wherein the biomass is decomposed in a pyrolyzer to form coke and pyrolysis gas in a pyrolysis reactor, the pyrolysis coke is introduce into a fluidized bed of a synthesis gas reactor and the pyrolysis gas is used as fluidization for they synthesis gas reactor.  Marty et al. teach a reactor for drying and torrefying a biomass.  Wei teach a rotating fluidized bed catalytic pyrolysis reactor.  Ampulski et al. teach optimization of torrefaction volatiles for producing liquid fuel from biomass.   Hazewinkel teach a system and method for thermal conversion of carbon based materials.  Keefer et al. teach a method and system for biomass hydrogasification.  Day et al. teach produce and use of a soil amendment made by the combined production of hydrogen, sequestered carbon and utilizing off gases containing carbon dioxide. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771